DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13, 14, 15, 16, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer US20150218824.
Claim 1. Schaefer discloses a method for rigid attachment of materials comprising the steps of: providing a roof mount (1902/1999); covering part of said roof mount with a cover (1924); and compressing a resilience constituent (1906) against said cover and said roof mount.

Claim 2. Schaefer discloses placing said roof mount on a roof (TP); and attaching said roof mount to said roof (via 1903).
Claim 3. Schaefer discloses sealing said cover against said part of said roof mount with said resilience constituent (Fig.4).

Claim 4. Schaefer discloses roof mount comprises a top roof mount (1902) and a bottom roof mount (1999).

Claim 5. Schaefer discloses placing said cover over part of said bottom roof mount; attaching said top roof mount to said bottom roof mount; and compressing said resilience constituent against said cover during said step of attaching said top roof mount to said bottom roof mount (illustrated in Fig.4).

Claim 6. Schaefer discloses securing said bottom roof mount to said roof (via 1903).

Claim 7. Schaefer discloses a step of compressing said resilience constituent until said top roof mount rigidly contacts said bottom roof mount (illustrated in Fig.8).

Claim 10. Schaefer discloses a step of attaching a component (100) to said roof mount.

Claim 11. Schaefer discloses said step of attaching said component to said roof mount comprises attaching an attachment structure (1922) to said roof mount to assist in attaching said component to said roof mount (Figs.6-7).

Claim 13. Schaefer discloses a step of rigidly attaching said top roof mount to said bottom roof mount (via 1926).

Claim 14. Schaefer discloses said top roof mount comprises a rigid top roof mount (1902) and wherein said bottom roof mount (1999) comprises a rigid bottom roof mount (Fig.3). 

Claim 15. Schaefer discloses a step of locking said roof mount (via 1903). The words of a claim must be given their “plain meaning” in light of the specification (See MPEP 2111.01 [R-5]).  The term “locking” has a broadest reasonable interpretation of “securing.”

Claim 16. Schaefer discloses a step of applying pressure (via 1925) to said resilience constituent (when 1926 is screwed into 1920).

Claim 27. Schaefer discloses said top roof mount comprises an attachment structure (1922).

Claim 28. Schaefer discloses a step of attaching a component (100) to said roof mount with said attachment structure (Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US20150218824 as applied to claim 1 above, and further in view of Almy US9853594.
Claims 21 and 23-24. Schaefer is silent on said resilience constituent comprises a disk with a middle ridge or an arched disk. Almy before the filing date of the instant invention a roof mount with a resilience constituent (116) having a bell-shaped ridge (as shown in Fig.4), further disclosing the compressing plate 116 could be of any suitable shape. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the disk of Schaefer with a ridge or arched shaped for effectively sealing as there is more surface area. Furthermore, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  

Claim 22. Schaefer as modified discloses a step of applying pressure with said middle ridge of said disk to said roof mount (as shown in Fig.6).

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the step of deforming said cover with said mount top protrusion, since Schaefer specifically teaches against deforming the mount in P.0073. Hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633